IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0375-12


DINO C. MEJIA, Appellant
 


v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE  SECOND COURT OF APPEALS

 DALLAS COUNTY



Per curiam.  Keasler, and Hervey, JJ., dissent.

O R D E R


	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i) and
68.5 because it does not contain a copy of the opinion of the court of appeals and the petition
exceeds fifteen pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: July 25, 2012
Do Not Publish